DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feler et al. (US 6027456), cited previously. 
Regarding claim 11, Feler discloses optimally placing spinal cord stimulator (SCS) leads (Fig. 7, Column 3 lines 17-19, column 6 lines 14-16, 64-65, to display information corresponding to a medial/lateral position of the at least two stimulation electrodes relative to a physiological midline of the patient, output display which simply indicates medial and lateral positioning of stimulation leads. The vertebral position of stimulating electrodes), comprising: acquiring components of somatosensory evoked potentials (SSEPs) (abstract, Column 7 lines 58-59, The apparatus detects evoked 
Concerning claim 12, Feler discloses stimulating one or more peripheral nerves with one or more electrical pulses from one or more stimulating electrodes (column 4 lines 66-67, column 5 lines 1-5, Pulse generator 104 is preferably conventional and has an operational range consistent with conventional spinal cord stimulation devices. For example, a conventional spinal cord stimulation device can generate an electrical stimulation pulse having an amplitude of 0-12 V, a frequency of 10-1,500 Hz, a pulse 
With respect to claim 13, Feler discloses the one or more stimulating electrodes may be coupled to one or more of an arm of the patient, a leg of the patient, an ulnar nerve of the patient, a median nerve of the patient, and a posterior tibial nerve of the patient (column 8 lines 12-14, Device enables medial/lateral as well as longitudinal positioning of stimulation leads(s) with respect to the dorsal column of a patient).
Regarding claim 14, Feler discloses the one or more recording electrodes 116, may be coupled to one or more of a head of the patient and a neck of the patient (Column 5 lines 39-42, Detection electrodes are preferably conventional EEG 
Concerning claim 15, Feler discloses the one or more recording electrodes may be coupled over muscles served by spinal nerves adjacent to the desired placement level of the SCS, including the 7th, 8th and 9th Thoracic levels and the 2nd to 8th Cervical levels (Column 5 lines 44-47, it is preferable that a plurality of electrodes are positioned about the head of the patient, for example, at least four electrodes per cranial hemisphere)
With respect to claim 16, Feler discloses the resultant electrical waveforms are somatosensory evoked potential waveforms or compound motor action potentials or electromyographic potentials (column 8 lines 41-45, Detector includes filters particularly drawn to filtering signals produced from detection electrodes that may detect spontaneous muscle activity, cardiac activity, and the like, which is otherwise not present for detection electrodes)
Regarding claim 17, Feler discloses the identifying includes one or more of: comparing, with the computing device, information based on the resultant electrical wave forms to information from an SCS machine to determine when changes in the resultant electrical waveforms are due to SCS stimulating activity (column 6 lines 29-31, column 8 lines 38-39, analysis unit compares the magnitude of a detected evoked potential against data stored in memory, detector further processes information from detection electrodes for display and analysis); and comparing, with the one or more computing devices, information based on the resultant electrical waveforms to a baseline level of activity for each other to determine when changes in the resultant 
Concerning claim 18, Feler discloses providing information based on the intensity of stimulation from an SCS (column 4 lines 66-67, column 5 lines 1-5, Pulse generator 104 is preferably conventional and has an operational range consistent with conventional spinal cord stimulation devices. For example, a conventional spinal cord stimulation device can generate an electrical stimulation pulse having an amplitude of 0-12 V, a frequency of 10-1,500 Hz, a pulse width of 50-500µs, and a definable pulse polarity).
With respect to claim 19, Feler discloses alerting a user to the positioning of the SCS using one or more of a notification, an alert, a communication, an indication, and/or an alarm (Fig. 5, column 6 lines 16-20, output display which simply indicates medial and lateral positioning of stimulation lead(s), the relative medial/lateral position of stimulation lead(s) per a predefined scale, and/or include real-time information consistent with the output of detector).
Regarding claim 20, Feler discloses displaying information based on the resultant electrical waveforms on a display unit (Fig. 6, column 8 lines 3-6, the implanting physician can confirm bilateral placement notices from indicators 404 and 406 by 
Concerning claim 21, Feler discloses receiving a user input related to the accuracy of the resultant electrical waveforms (column 5 lines 6-11, Responsive to input controls for directing the generated pulse of pulse generator, electrode selection controller effects selection of at least one positively biased electrode and at least one negatively biased electrode from spinal stimulation lead(s) to enable the formation of an electric field).
With respect to claim 22, Feler discloses activating, deactivating, or varying an intensity of the one or more stimulating electrodes of the SCS (column 5 lines 17-20, controller can facilitate assessments of stimulation lead placement by allowing the selective activation and control of each of the plurality of electrodes of the stimulation lead).
Regarding claim 23, Feler discloses identifying the position of the SCS electrode which may include one or more means for identifying changes in a latency of the resultant electrical waveforms (column 6 lines 42-51, Analysis unit will compare information from pulse generator against the stored lapsed time data, or a correlation of this data, to exclude information from filter/amplifier which occurs outside of a supported time frame having a margin of error. For example, if the known time between stimulation and detection of a corresponding evoked potential is 20 ms, analysis unit 304 would exclude that data input from filter/amplifier 302 which did not fall within a 20±1 ms range, wherein the ±1 ms a predetermined margin of error is); identifying changes in an amplitude of the resultant electrical waveforms; and identifying changes in a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feler et al. (US 6027456) in view of Gharib et al. (US 20140051999), both cited previously. 

However Feler does not specifically disclose detecting the lowest level stimulus intensity that produces somatosensory evoked potential conduction block; detecting the lowest level of stimulus intensity that produces the initial electromyographic responses on one side or more; forwarding data to a display, the data comprising information for displaying an anatomical diagram that depicts a location or side of the detected change in somatosensory evoked potential conduction block or electromyography activation; displaying the anatomical diagram on a screen. Gharib discloses detecting the lowest level stimulus intensity that produces somatosensory evoked potential conduction block (Sections 0046, 0050, the system for much of the neurophysiologic monitoring conducted is that neurons and nerves have characteristic threshold current levels at which they will depolarize, resulting in detectable muscle activity. The lowest stimulation signal current, Istim that evokes this threshold voltage VThresh is called IThresh); stim that evokes this threshold voltage VThresh is called IThresh); forwarding data to a display 46, the data comprising information for displaying an anatomical diagram that depicts a location or side of the detected change in somatosensory evoked potential conduction block or electromyography activation (Fig. 14, section 0058, Stimulation results and other relevant data for the screw test modes are conveyed to the user on display. A vertical bar chart may also be shown to depict the stimulation current required to evoke a significant response for the selected channel. A large numerical readout may also indicate the value of the stimulation result. Preferably, the display of the stimulation result may be augmented with a color code utilizing the colors green, yellow, and red to enhance the understandability of the result and quickly indicate to the surgeon the level of safety determined by the system); displaying the anatomical diagram 78 on a screen 46 (Fig. 14, section 0058, The channel with the "worst" (lowest) level will preferably be enlarged and that myotome name will be displayed, as well as graphically depicted on the spine diagram). This allows for providing and visualizing neurophysiologic assessment with a relative indication as to the degree of communication between a stimulation signal and a nerve tissue. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device and method of Feler by adding detecting the lowest level stimulus intensity that produces 
Concerning claim 3, Feler in view of Gharib specifically Feler discloses alerting the user to changes in recorded somatosensory evoked potentials and/or electromyography recordings (Fig. 5, column 7 lines 29-31, Display includes a real-time display of measured evoked response information for this display region is provided exclusively via data line, relative medial/lateral positioning indicator).
With respect to claim 4, Feler in view of Gharib specifically Feler discloses receiving input from a spinal cord stimulator regarding its level of activity so that it can be correlated with other inputs via direct 308, Bluetooth or other forms of communication (column 6 lines 42-46,  52-54, Analysis unit 304 will compare information from pulse generator 104 against the stored lapsed time data, or a correlation of this data, to exclude information from filter/amplifier which occurs outside of a supported time frame having a margin of error, Analysis unit is notified of application of a stimulation pulse over data input line which couples analysis unit and pulse generator).
Claim 2 rejected under 35 U.S.C. 103(a) as being unpatentable over Feler et al. (US 6027456) in view of Gharib et al. (US 20140051999) as applied to claim 1 above, and further in view of Bennett et al. (US 20140330340), all cited previously.  Feler in view of Gharib discloses the invention substantially as claimed however does not show SSEPs comprise a first component representing transmission over vibration and light touch conduction fibers from lower intensity stimulation and a second component representing transmission over painful stimuli conducting fibers from higher intensity stimulation. Bennett discloses SSEPs comprise a first component representing transmission over vibration and light touch conduction fibers from lower intensity stimulation (section 0038, 0048, electrical stimulation provided according to systems and methods of the present invention may mediate pain relief by activating somatosensory pathways that may be associated with mechanoreceptors, thermoreceptors, proprioceptors, and/or chemoreceptors. Afferent fiber activation may mediate pain relief by activation of afferent pathways associated with primary receptors of muscle spindles, touch receptors e.g. Meissner's corpuscles, Merkel disk receptors, Pacinian corpuscles, Ruffini endings) and a second component representing transmission over painful stimuli conducting fibers from higher intensity stimulation (sections 0068-0069,  then stimulation may be unable to evoke the desired response e.g. muscle contractions, comfortable sensations, and/or pain relief in the desired regions at the desired stimulus intensities). This allows for monitoring desired and undesired responses, for providing proper lead positioning to avoid provoking unwanted responses in a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device and method of Feler in view of .
Allowable Subject Matter
Claims 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim 5, for a system for detecting the position of a spinal cord stimulation lead comprising a computing system comprising a processor, wherein the processor is configured to execute instructions stored in a non-transitory computer-readable medium, which instructions cause the processor to automatically analyze the resultant SSEPs and the detected muscle activity to identify the lateral positioning and level of the SCS lead has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 5.
Response to Arguments
Applicant's arguments filed 1/10/2021 have been fully considered but they are not persuasive. Examiner finds that Feler discloses detecting electrode for detecting somatosensory evoked potential responses (SSEPs) to the stimulation at the stimulating electrode (abstract, column 4 lines 28-43, Column 7 lines 58-59, Specifically, the somatic sensory system receives a stimulus and coverts it to a specific electric current and sends the current to the central nervous system along a largely direct path. stim that evokes this threshold voltage VThresh is called IThresh); detecting the lowest level of stimulus intensity that produces the stim that evokes this threshold voltage VThresh is called IThresh).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792